DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 08/15/2022. Claims 36, 39, 54 and 55 were amended. Claim 61 was newly added. Claims 1-35, 56 and 60 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-39, 51-54, 59 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite all of the limitations of the claims at issue. Thus, the claims at issue are broader than the patented claims, and do not contain any narrowing subject matter.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,561,795, in view of Rambin (U.S. Pat. 6,340,354 B1, hereinafter “Rambin”). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Rambin, which discloses a device for extracting fluids from the body, comprising a dome which is made from a rigid portion such as glass (see col. 10, lines 22-25, col. 11, lines 53-58 and 16, lines 4-7).
A skilled artisan would have found it obvious at the time of the invention to modify a portion of the package to comprise a rigid material such as glass, in order to provide the ability for a user to visually inspect the interior of the package (see Rambin at col. 10, lines 22-25).
Claims 43-45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of U.S. Patent No. 8,561,795 in view of Carter et al (U.S. Pub. 2008/0108958 A1, hereinafter “Carter”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the package comprising a laminate of a metal, i.e., aluminum, and a polymer, which is narrower than a package comprising a metal, i.e., aluminum, or a laminate, which were prima facie obvious at the time of the invention.
For instance, Carter discloses a material for applying to the top of a microneedle array for applying pressure to the microneedle array for inserting the microneedles into the skin. The material may be made from materials including polyethylene, polycarbonate, metal (i.e., a metallocene polyethylene) or polyethylene terephthalate (see para [0074]). Further, these materials may be made into laminate forms (para [0059]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise these materials as they were known to be stable, inexpensive, easy-to-form and biocompatible at the time of the invention for use in medical devices.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,561,795 in view of Mitsunaga et al (U.S. Pub. 2009/0054971 A1, hereinafter “Mitsunaga”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims reciting the package comprising aluminum was prima facie obvious at the time of the invention.
For instance, Mitsunaga discloses a package for storing a material to be inserted into the body, the package comprising an aluminum foil laminate (paras [0085], [0094]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise a metal, aluminum or laminate since Mitsunaga teaches that such materials would allow the package to have a low gas permeability.
Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than claim 49 (i.e., the patented claim recites the “second reduced pressure”, i.e., the of the environment surrounding the device, has a pressure of less than, and the claim at issue recites the pressure of the environment surrounding the device less than about 600 mmHg(absolute).
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the package containing a sterile environment.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than claim 52 (i.e., the patented claim recites the pressure of the vacuum chamber being less than 500 mmHg (absolute), and the claim at issue recites the pressure of the vacuum chamber being less than about 600 mmHg(absolute).
Claims 53 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the vacuum chamber having substantially the same pressure as the environment surrounding the device (i.e., the “second reduced pressure” in the patented claim). 
Claims 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,561,795 in view of Staehlin (U.S. Pat. 5,636,640, hereinafter “Staehlin”). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Staehlin, which discloses a solid microneedle. A skilled artisan would have found it obvious at the time of the invention to incorporate a solid needle to avoid having to machine a lumen through the needle, resulting in a simpler device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 36, 37, 39, 40, 41, 49, 50, 54, 57-59 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640, hereinafter “Staehlin”).
Regarding claim 36, 49 and 61, Staehlin discloses an article comprising:
a package (combination of main body 15 and membrane 7; Fig. 6a) containing an environment (i.e., a reservoir 20, 22 and communicative passage 17; see Fig. 3), the package containing therein and surrounding a device 3 (Fig. 6a) comprising one or more microneedles substance transfer components, i.e., microneedles 56, and a vacuum chamber 4 contained internally within the device (see Fig. 3 showing the disc being rounded and concave so as to define the chamber 4; for clarity, Fig. 3 has been annotated below to illustrate the vacuum chamber) having an internal pressure less than atmospheric pressure (see col. 3, lines 56-60; the chamber 4 is an evacuated cavity containing a vacuum, which would exist below atmospheric pressure of 760 mm Hg (absolute)).
It is noted that Staehlin does not appear to disclose that the environment has a pressure that is less than about 710 mmHg (absolute), or more specifically, less than about 660 mmHg (absolute) (as per claim 49).
However, a skilled artisan would recognize that the environment (i.e., a reservoir 20 and communicative passage 17; see Fig. 6a) is also under vacuum, since the passage 17 and reservoir 20, 22 communicate with the vacuum chamber of the device 3 (via a passageway 62 in the device 3). This understanding is further underscored by teaching in Staehlin that a portion of the reservoir 22 enclosing the environment is physically collapsed under the influence of inside vacuum (see col. 5, lines 13-15). 
Thus, a skilled artisan would expect the environment to be under the same vacuum pressure as the vacuum chamber within the device 3.
Thus, a skilled artisan would understand that the environment is under a “vacuum” pressure less than about 760 mmHg, but Staehlin does not disclose that the environment has a pressure less than about 710 mmHg (absolute).
However, the internal vacuum pressure relative to the atmospheric pressure is a result-effective variable, i.e., a variable which achieves a recognized result. Staehlin discloses that under vacuum, the portion 22 of the reservoir is caused to collapse under the influence of the atmospheric pressure and inside vacuum. Thus, Staehlin recognizes that the collapse of the reservoir is a factor of the atmospheric pressure and the inside vacuum. Therefore, a skilled artisan would have found it obvious to provide a vacuum of less than about 710 mmHg depending on the desired amount of collapsing force applied to the reservoir of the device (see Staehlin at col. 5, lines 9-19). 
Further, Applicant has not disclosed that the specifically claimed value/range of “less than about 710 mmHg” solves a stated problem or is critical to the invention.
Regarding claim 37, Staehlin discloses that a portion of the package is manually deformable (i.e., the main body 15 of the package has a dome shaped head 5 that is depressed (col. 3, lines 55-58).
Regarding claim 39, Staehlin discloses that the device further comprises an activator, i.e., the top flat portion extending laterally from the microneedle 56 (Fig. 4a) for inserting the one or more microneedles into the skin of the subject (the top flat portion is pressed in order to drive the microneedle 56 into the skin).
Regarding claim 41, Staehlin discloses that the package 15 is shaped substantially similarly to the device therein (see the various figures in which the package 15 conforms to the shape of the device 10).
Regarding claim 50, Staehlin discloses that the environment is substantially sterile (col. 1, lines 17-20 disclosing a “totally evacuated sterile assembly” which a skilled artisan would understand includes the environment contained within the passage 17 and reservoirs 20, 22).
Regarding claim 54, Staehlin shows, using the hash marks illustrated in the figures, that the substance transfer component (microneedle) is solid (see Fig. 4A). 
Regarding claim 57, Staehlin discloses a space, e.g., 17, 20 or 22 (Fig. 6a) between the device and the package that defines the environment, but does not disclose that the space has a pressure at least about 50 mmHg below atmospheric pressure.  However, as discussed above, the environment of the package 15 is under vacuum, i.e., an internal pressure less than atmospheric pressure of 760 mmHg. Although Staehlin does not explicitly disclose that the pressure is at least 50 mmHg less than atmospheric pressure, the internal vacuum pressure relative to the atmospheric pressure is a result-effective variable, i.e., a variable which achieves a recognized result. Staehlin discloses that under vacuum, the bellows-like syringe 22 is caused to collapse under the influence of the atmospheric pressure and inside vacuum. Thus, Staehlin recognizes that the collapse of the bellows-like syringe 22 is a factor of the atmospheric pressure and the inside vacuum.
Accordingly, a skilled artisan would have found it obvious to provide a vacuum of at least 50 mmHg less than atmospheric pressure depending on the desired amount of collapsing force applied to the bellows-like syringe of the device (see Staehlin at col. 5, lines 9-19). Further, Applicant has not disclosed that the specifically claimed value/range of “less than about 710 mmHg” solves a stated problem or is critical to the invention.
Regarding claim 58, as noted above, it would have been obvious to provide a vacuum having a pressure less than 710 mmHg, which would have been lower than the pressure of the environment; thus, it would have been obvious to provide a vacuum pressure P1 which is “different” from the environment pressure P2.
Regarding claim 59, although Staehlin does not appear to disclose that the vacuum chamber has an internal pressure P1 substantially equal to the environment pressure P2, the environment of the package has an internal vacuum pressure less than atmospheric pressure (as discussed above), i.e., an internal pressure less than 760 mmHg. 
Thus, while Staehlin does not explicitly disclose that the internal vacuum pressure is substantially equal to 710 mmHg (the environment pressure P2), the internal vacuum pressure relative to the atmospheric pressure is a result-effective variable, i.e., a variable which achieves a recognized result. Staehlin discloses that under vacuum, the bellows-like syringe 22 is caused to collapse under the influence of the atmospheric pressure and inside vacuum. Thus, Staehlin recognizes that the collapse of the bellows-like syringe 22 is a factor of the atmospheric pressure and the inside vacuum. Therefore, a skilled artisan would have found it obvious to provide a vacuum of about 710 mmHg depending on the desired amount of collapsing force applied to the bellows-like syringe of the device (see Staehlin at col. 5, lines 9-19). 

Claims 38, 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640, hereinafter “Staehlin”) in view of Rambin (U.S. Pat. 6,340,354 B1, hereinafter “Rambin”).
Regarding claims 38, 40 and 42, Staehlin does not appear to discloses that at least a portion of the package 15 is rigid (as per claim 38), that the package comprises a rigid material surrounding at least the activator (although Fig. 2 illustrates the main body 15 surrounding the activator, Staehlin does not explicitly disclose that the material forming the surrounding portion is rigid, and does not appear to disclose that the package comprises glass (as per claim 42).
Rambin discloses a device for extracting fluids from the body, comprising a dome which is made from a rigid portion such as glass (see col. 10, lines 22-25, col. 11, lines 53-58 and 16, lines 4-7).
A skilled artisan would have found it obvious at the time of the invention to modify a portion of the package (for instance, but not limited to the dome portion 5) to comprise a rigid material such as glass, in order to provide the ability for a user to visually inspect the interior of the package (see Rambin at col. 10, lines 22-25).

Claims 43-45, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640) in view of Carter et al (U.S. Pub. 2008/0108958 A1, hereinafter “Carter”).
Regarding claims 43-45, 47 and 48, it is noted that Staehlin does not appear to disclose that the packaging comprises polyethylene (as per claim 43), polycarbonate (as per claim 44), metal (as per claim 45), a laminate (as per claim 47), and polyethylene terephthalate (as per claim 48).
However, such materials were well-known at the time of the invention.
For instance, Carter discloses a material for applying to the top of a microneedle array for applying pressure to the microneedle array for inserting the microneedles into the skin. The material may be made from materials including polyethylene, polycarbonate, metal (i.e., a metallocene polyethylene) or polyethylene terephthalate (see para [0074]). Further, these materials may be made into laminate forms (para [0059]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise these materials as they were known to be stable, inexpensive, easy-to-form and biocompatible at the time of the invention for use in medical devices.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640) in view of Mitsunaga et al (U.S. Pub. 2009/0054971 A1, hereinafter “Mitsunaga”).
Regarding claim 46, it is noted that Staehlin does not appear to disclose that the package comprises aluminum.
However, such materials were well-known at the time of the invention.
For instance, Mitsunaga discloses a package for storing a material to be inserted into the body, the package comprising an aluminum foil laminate (paras [0085], [0094]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise a metal, aluminum or laminate since Mitsunaga teaches that such materials would allow the package to have a low gas permeability.

Claims 51-53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640), or in the alternative, over Staehlin in view of Bernstein et al (U.S. Pub. 2010/0256465 A1, hereinafter “Bernstein”).
Regarding claims 51-53, it is noted that Staehlin does not appear to disclose the specifically claimed internal pressure of the vacuum chamber.
Bernstein discloses applying a vacuum within a chamber of less than 700 mmHg (absolute) or less than 660 mmHg (absolute) or substantially the same as the pressure around the device (see para [0067]; the vacuum can be 100 mmHg corresponding to 660 mmHg (absolute)). Specifically, Bernstein discloses a variety of vacuum pressures that can be applied, from 50 mmHg to 750 mmHg relative to atmospheric pressure (para [0067]).
A skilled artisan would have found it obvious at the time of the invention to modify the vacuum chamber to have the claimed vacuum levels, in order to account for differences in the physical characteristics of the skin required to withdraw fluid from the skin (see para [0067]). 
Further, Applicant has not disclosed that the specifically claimed value/ranges recited in claims 51-53 solves a stated problem or is critical to the invention; thus, a skilled artisan would have found it obvious at the time of the invention to choose these values as may be desired depending on the requirements of the procedure to be performed.
Regarding claim 55, Staehlin does not appear to disclose that the microneedle is hollow. 
However, Bernstein discloses that it is well-known to transfer fluid from one portion of the device to another using either a solid needle or a hollow needle (para [0042]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Staehlin to be a hollow needle, according to the teaching in Bernstein, as a well-known alternative to a solid needle, with a reasonable expectation of success in providing fluid transport from one portion of the device to another.

Response to Arguments
Applicant's arguments filed in the Remarks on 08/15/2022 have been fully considered.
The previously applied rejections under 35 U.S.C. 112(a) have been withdrawn based on Applicant’s cancelation of claim 60.
The double patenting rejection is maintained on the basis that Applicant has elected to “defer” responding to this rejection (see Remarks, pg. 6).
Applicant’s arguments regarding the claim rejections under 35 U.S.C. 103(a) have been considered. A new ground of rejection has been applied to claims 36, 37, 39, 40, 41, 49, 50, 54 and 57-60 as necessitated by the amendment. Specifically, pending claim 36 has been amended to recite that the environment is located externally of the device and is internally contained within the package; and  the vacuum chamber is contained internally within the device. Applicant is directed to the rejection above explaining how the Staehlin reference discloses this limitation. Examiner notes that the arguments on pgs. 7-8 are not germane to this new ground of rejection.
Arguments were made regarding the previous rejections of claims 38, 40, 42, 43-48, 51-53 and 55 (Remarks, pgs. 9-10), but were based on the alleged patentability of claim 36. As noted above, those arguments are moot in view of the new grounds of rejection of claim 36.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/23/2022